Case 7:21-cr-00178-PMH Document 27 Filed 04/27/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
21 -CR- 178{ )( )
Dante Mcallister
Defendant(s).
x
Defendant _Dante Mcallister hereby voluntarily consents to

 

participate in the following proceeding via___ videoconferencing or _X_ teleconferencing:
Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

x Conference Before a Judicial Officer and Piea, currentiy scheduled for April 27, 2021

{On April 15, 2021, Mr. Mcallister authorized Benjarsin Gold
to electronically sign this form on his behalf}

Dante Meallister on &

Defendant’s Signature Defendant’s Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Dante Mcallister Benjamin Gold

 

 

Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

tele) (Kate

Date U.S. District Judge/U.S. Magistrate Judge
